PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
INTERNATIONAL TEST SOLUTIONS, INC.
Application No. 16/228,664
Filed: 20 Dec 2018
For: APPARATUSES, DEVICE, AND METHODS FOR CLEANING TESTER INTERFACE CONTACT ELEMENTS AND SUPPORT HARDWARE
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition under 37 CFR 1.78(e), filed January 7, 2022, to accept an unintentionally delayed claim under 35 U.S.C. § 120 for the benefit of priority to the prior-filed nonprovisional applications listed on the Application Data Sheet (ADS) filed April 22, 2021.  

The petition is DISMISSED.

A petition for acceptance of a claim for late priority under 37 CFR 1.78(e) is applicable to those applications filed after the expiration of the period specified in 37 CFR 1.78(d)(3). In addition, the petition under 37 CFR § 1.78(e) must be accompanied by:

(1)	the reference required by 35 U.S.C. 120 and 37 CFR 1.78(d)(2) of the prior-filed application, which must be filed in an Application Data Sheet, unless previously submitted;

(2)	the petition fee set forth in § 1.17(m); and

(3)	a statement that the entire delay between the date the claim was due under 37 CFR § 1.78(d)(3) and the date the claim was filed was unintentional. The Director may require additional where there is a question whether the delay was unintentional.

An original petition pursuant to 37 CFR 1.78 was filed on April 22, 2021, along with a corrected/updated ADS and the petition fee. This petition was dismissed in a decision mailed on November 1, 2021, which indicated that requirement (3) had not yet been satisfied as the required statement of unintentional delay had not been submitted and additional information was required due to the extended delay in filing the petition. 

The renewed petition does not satisfy requirement (3) above. While petitioner has submitted the required statement of unintentional delay, the additional information submitted regarding the extended delay is not sufficient to establish that the entire delay between the date the claim was due under 37 CFR § 1.78(d)(3) and the date the claim was filed was unintentional

The USPTO requires additional information concerning whether a delay in seeking acceptance of a delayed benefit claim was unintentional where the petition to accept such benefit claim was filed more than two years after the date the benefit claim was due. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020).  
 
In this instance, a petition under 37 CFR 1.78 was filed more than two years after the date the benefit claim was due. Therefore, petitioner must provide sufficient information of the facts and circumstances surrounding the entire delay to support a conclusion that the entire delay was unintentional. Id. at 12223. 

In the renewed petition, petitioner explains that the once applicant became aware of the error on the Filing Receipt received on January 8, 2019, applicant sought to correct this error by filing a Request for Corrected Filing Receipt on November 23, 2020. The petition further asserts that applicant did not believe at that time that a petition was required. Petitioner states that upon issuance of an improper Filing Receipt, applicant then filed the initial petition on April 22, 2021.

This explanation is not sufficient because it appears to be inconsistent with the record and does not fully account for the delay between the date the claim was due under 37 CFR § 1.78(d)(3) and the date the claim was properly filed. It is unclear when petitioner became aware of the error on the filing receipt dated January 8, 2019. In addition to the filing receipt, the Office sent a notice to petitioner on January 8, 2019, which informed petitioner of the error in the benefit claim information and informed petitioner that a petition may be necessary if the error was not corrected within the time period set forth in 37 CFR 1.78. Therefore, it would appear that petitioner was notified of the error in the benefit claim and the potential need for a petition under 37 CFR 1.78 as early as January 8, 2019. The Request for Corrected Filing Receipt was not filed until nearly two years later, on November 23, 2020. The petitioner further states that upon issuance of an improper filing receipt, petitioner then filed the initial petition. However, the filing receipt was issued on November 25, 2020, and the initial petition was not filed until nearly five months later on April 22, 2021. 

Petitioner should clarify the cause of the failure to timely file the benefit claim, when the failure to timely file the benefit claim was discovered, and petitioner’s actions between discovery of the failure to timely file the benefit claim and the filing of the petition under 37 CFR 1.78. Petitioner should provide relevant dates and identify responsible parties where appropriate. 
 
See MPEP § 711.03(c)(II)(C)-(H) for additional guidance on the information required to establish that the entire delay was unintentional. 

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
Commissioner for Patents
Post Office Box 1450
Alexandria, VA 22313-1450

By hand:		Customer Service Window
Mail Stop Petitions
Randolph Building
40l Dulany Street
Alexandria, VA 22314

By fax:			(571) 273-8300
ATTN: Office of Petitions

By internet:		EFS-Web11

Any questions concerning this matter may be directed to the undersigned at (571) 270-7064.


/KATHERINE ZALASKY MCDONALD/Petitions Examiner, OPET                                                                                                                                                                                                        



    
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197)